Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                       CASE NO.: 1:19cv23406

 LUIS PORTILLO, individually, on
 behalf of all others similarly situated,

                 Plaintiff,
 v.

 PLOMO, LLC., a Florida limited liability
 Company d/b/a Plomo Tequilla & Taco
 Bar and EFTHYMIOS PALIOURAS,
 Individually,

             Defendants.
 _____________________________________/


                                            COMPLAINT
         Plaintiff, Luis Portillo, (“Plaintiff”), individually and on behalf of all others similarly

 situated (the “FLSA Collective”), by and through the undersigned attorneys, and hereby sue

 Defendants, Plomo, LLC., a Florida limited liability company d/b/a Plomo Tequilla & Taco Bar

 and Mr. Efthymios Paliouras (“Defendants”) for failing to pay their servers, waiters, and

 waitresses employees (collectively “Servers”) all of their overtime pay as required by the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. Plaintiff states the following as her

 claims against Defendants:

                                    JURISDICTION AND VENUE

         1. This action arises under the FLSA, 29 U.S.C. § 201, et seq. The Court has original

             jurisdiction to hear this Complaint and to adjudicate the claims stated herein pursuant

             to 28 U.S.C. § 1331.
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 2 of 10



       2. Venue is proper in the United States District Court, Southern District of Florida,

          pursuant to 28 U.S.C. § 1391, because Defendants reside in this District and a

          majority of the events or omissions giving rise to the claims occurred in this District.

                                           PARTIES

       3. Plaintiff is an adult resident of Miami-Dade County, Florida.

       4. Defendant, Plomo, LLC., owns and operates the d/b/a Plomo Tequilla & Taco Bar in

          Coral Gables, Miami-Dade County, Florida.

       5. Plaintiff was an employee of Defendants, employed as a server/waiter from

          approximately March 2018 through August 11, 2019, as defined by the FLSA, 29

          U.S.C. § 203(e)(1) and (g).

       6. Defendant, Plomo, LLC., (“Plomo”) is a Florida limited liability company with its

          principal place of business located at 230 Miracle Mile, Coral Gables, Florida 33134.

          Plomo is an employer within the meaning of 29 U.S.C. §203(d).

       7. Defendant, Plomo, owns and operates the d/b/a Plomo Tequilla & Taco Bar in Coral

          Gables, Miami-Dade County, Florida.

       8. Defendant, Mr. Efthymios Paliouras, is Manager of Plomo and exercised operational

          control over the activities of the limited liability company.

       9. Defendant, Mr. Efthymios Paliouras, acted directly in the interest of Plomo and upon

          information and belief created the method of pay used to compensate employees.

       10. Defendants are both employers within the meaning of the Fair Labor Standards Act.

       11. During the last three years, Defendants have employed more than twenty-five (25)

          current and former employees at their Coral Gables, Florida location.




                                                2
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 3 of 10



       12. Defendants’ gross annual sales made or business done has been $500,000 or greater

          per year at all relevant times.

       13. Defendants jointly employed or employ Plaintiff and other similarly situated food

          servers.

                 FACTUAL ALLEGATIONS RELATED TO ALL CLAIMS

       14. Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully set

          forth herein.

       15. Plaintiff and others similarly situated work or worked for Defendants as servers

          during the past three years.

       16. Plaintiff and other similarly situated employees served food and liquor to patrons of

          the restaurant and bar.

       17. Defendants compensated Plaintiff and food servers for their work with a modified

          hourly basis of $5.80, per hour and later lowered to a rate of $5.44 per hour; however,

          Defendants would back charge their servers anywhere between five to seven percent

          (5-7%) of their gross daily sales. This back charge would be deducted from the

          servers’ credit card tips on a biweekly basis, thereby reducing their net pay.

       18. The foregoing deduction was: (a) not mutually agreed upon prior to the deductions

          being made; (b) mandatory; (c) provided compensation among employees who do not

          customarily and regularly receive tips; (d) the actual tip credit charged to the

          employee exceeded the difference between the minimum required cash wage and the

          then applicable minimum wage; and or (e) a portion of the tip pool was retained by

          the employer and the employer impermissibly also took advantage of a tip credit to

          lessen the minimum hourly wage paid to the employees.

                                               3
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 4 of 10



       19. Defendants suffered and permitted Plaintiff and other similarly situated servers to

          work more than forty (40) hours per workweek.

       20. Defendants had a common policy of not paying Plaintiff and the other similarly

          situated servers at a rate of one and one-half (1.5) times of the proper rate of pay for

          the overtime hours they worked as required by the FLSA. In fact, at times the

          Employer eliminated or failed to account for reported hours over forty per workweek

          and when paid, the overtime it was calculated at an improper rate.

       21. In calculating Plaintiff’s and other similarly situated servers’ overtime pay,

          Defendants paid them their regular hourly rate (i.e., straight time rate) or none at all,

          rather than the legally required one and one-half times their appropriate rate of pay.

       22. Plaintiff’s and other similarly situated servers worked approximately five to twenty

          hours of overtime per workweek.

       23. Defendants willfully operated under a common scheme to deprive Plaintiff and the

          other similarly situated servers of proper overtime compensation by paying them less

          than what is required under federal law and Florida law.

       24. As an experienced employer in the food service industry, affiliated with various other

          restaurants in Miami-Dade County, Florida, Defendants were or should have been

          aware that Plaintiff and other servers performed work that required proper payment of

          overtime compensation.

       25. Defendants knew that Plaintiff and the other similarly situated servers worked

          overtime hours without receiving proper overtime pay because Defendants required

          Plaintiff and the others similarly situated to record and submit records of their work

          hours.



                                               4
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 5 of 10



       26. Defendant failed to make, keep, and preserve records of the hours worked by Plaintiff

          and the FLSA Collective.

       27. Defendants were aware, or should have been aware, of their unlawful payment

          practices and recklessly chose to disregard the consequences of their actions.

                          FLSA COLLECTIVE ACTION ALLEGATIONS

       28. Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully set

          forth herein.

       29. Plaintiff brings Count I below individually and on behalf of all individuals similarly

          situated, specifically:

              All servers, waiters, waitresses, or other positions with similar job titles and/or
              duties who have been employed by Defendants at any time within the three years
              prior to the filing of this Complaint until the date of final judgment in this matter
              (the proposed “FLSA Collective”).


       30. Plaintiff consents in writing to assert his claims for unpaid wages under the FLSA

          pursuant to 29 U.S.C. § 216(b). Plaintiff’s signed consent form is filed with the Court

          as Exhibit A to this Complaint. As this case proceeds, it is likely other individuals

          will file consent forms and join as opt-in plaintiffs.

       31. Members of the proposed FLSA Collective are known to Defendants and are readily

          identifiable through Defendants’ records.

       32. Plaintiff and the FLSA Collective are all victims of Defendants’ widespread,

          repeated, systematic, and consistent illegal policies that have resulted in willful

          violations of their rights under the FLSA, 29 U.S.C. § 201, et seq., and that have

          caused significant damage to Plaintiff and the FLSA Collective.




                                                 5
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 6 of 10



       33. These individuals would benefit from the issuance of court-supervised notice of this

          lawsuit and the opportunity to join by filing their written consent.

                                         COUNT I
            Overtime Violation, Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                      On Behalf of Plaintiff and the FLSA Collective

       34. Plaintiff, individually and on behalf of the FLSA Collective, re-alleges and

          incorporates by reference the above paragraphs as if fully set forth herein.

       35. Defendants are an “enterprise” and engaged in commerce as defined by the FLSA and

          whose annual gross sales made or business done is $500,000 or above.

       36. Defendants are likewise involved in interstate commerce and use instrumentalities of

          interstate commerce, like telephones and lines for data transmission and credit card

          processing.

       37. The FLSA requires covered employers like Defendants to pay non-exempt employees

          like Plaintiff and the FLSA Collective no less than one and one-half (1.5) times their

          regular rate of pay for all hours worked in excess of forty (40) in a workweek. 29

          U.S.C. § 207. For tipped employees subject to a proper tip credit, the overtime rate is

          one and one half (1.5) times the tipped wage rate.

       38. Plaintiff and the FLSA Collective regularly worked more than forty (40) hours per

          week for Defendants, but Defendants did not properly compensate them for all of

          their overtime hours as required by the FLSA.

       39. Defendants did not and have not made a good-faith effort to comply with the FLSA

          as it relates to the compensation of Plaintiff and the FLSA Collective.




                                                6
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 7 of 10



        40. Defendants knew Plaintiff and the FLSA Collective worked overtime without proper

             compensation, and they willfully failed and refused to pay Plaintiff and the FLSA

             Collective wages at the required overtime rates. See 29 U.S.C. § 255.

        41. Defendants’ willful failure and refusal to pay Plaintiff and the FLSA Collective

             overtime wages for time worked violates the FLSA. 29 U.S.C. §207.

        42. By failing to record, report, and/or preserve records of hours worked by Plaintiff and

             the FLSA Collective, Defendant, Plomo, failed to make, keep, and preserve records

             with respect to each of its employees sufficient to determine their wages, hours, and

             other conditions of employment, in violation of the FLSA, 29 U.S.C. §255(a).

        43. As a direct and proximate result of these unlawful practices, Plaintiff and the FLSA

             Collective suffered and continue to suffer wage loss and are therefore entitled to

             recover unpaid overtime wages for up to three years prior to the filing of their claims,

             liquidated damages or prejudgment interest, attorneys’ fees and costs, and such other

             legal and equitable relief as the Court deems just and proper.

        WHEREFORE, Plaintiff, individually and on behalf of the proposed FLSA Collective,

 prays for relief as follows:

        a.      A finding that Plaintiff and the FLSA Collective are similarly situated;

        b.      Certification of this case as a collective action pursuant to 29 U.S.C. § 216(b);

        c.      Authorization for the prompt issuance of notice to all those similarly situated,

                apprising them of the pendency of this action and providing them with the

                opportunity to assert timely FLSA claims by filing individual consent forms;

        d.      Judgment against Defendants for an amount equal to Plaintiff’s and the FLSA

                Collective’s unpaid back wages at the applicable overtime rates;



                                                  7
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 8 of 10



       e.       A finding that Defendants’ violations of the FLSA are willful;

       f.       An amount equal to Plaintiff’s and the FLSA Collective’s damages as liquidated

                damages;

       g.       All costs and attorneys’ fees incurred prosecuting this claim;

       h.       An award of any pre- and post-judgment interest;

       i.       Leave to add additional plaintiffs or claims by motion, the filing of written

                consent forms, or any other method approved by the Court; and

       j.       All further relief as the Court deems just and equitable.

                                             COUNT II
                                Improper Tip Pooling Arrangement
                           On Behalf of Plaintiff and the FLSA Collective

       44. Plaintiff, individually and on behalf of the FLSA Collective, re-alleges and

            incorporates by reference the above paragraphs as if fully set forth herein.

       45. Defendants are an “enterprise” and engaged in commerce as defined by the FLSA and

            whose annual gross sales made or business done is $500,000 or above.

       46. Defendants are likewise involved in interstate commerce and use instrumentalities of

            interstate commerce, like telephones and lines for data transmission.

       47. Defendants compensated Plaintiff and food servers for their work with a reduced

            hourly rate of $5.80 per hour and later at a rate of $5.44 per hour, by taking a tip

            credit.

       48. In addition, Plomo would back charge its servers anywhere between five to seven

            percent (5-7%) of their gross daily sales. This back charge would be deducted from

            the servers’ credit card tips on a biweekly basis, thereby further reducing their net

            pay.



                                                  8
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 9 of 10



        49. The Employer’s back charge upon the server’s credit card tips was mandatory and the

            Defendants exercised dominion and control over the withheld funds.

        50. The foregoing deduction was: (a) not mutually agreed upon prior to the deductions

            being made; (b) mandatory; (c) provided compensation among employees who do not

            customarily and regularly receive tips; (d) was distributed to employees that are not

            contributing to it; and or (e) a portion of the tip pool was retained by the employer or

            diverted for other non-authorized purposes.

        51. Pursuant to 29 USC §203(m)(2)(B): “An employer may not keep tips received by its

            employees for any purposes, including allowing managers or supervisors to keep any

            portion of employees' tips, regardless of whether or not the employer takes a tip

            credit.”

        52. The foregoing constitutes an improper and illegitimate tip-pooling arrangement.

        WHEREFORE, Plaintiff, individually and on behalf of the proposed FLSA Collective,

 prays for relief as follows:

                a. A finding that Plaintiff and the FLSA Collective are similarly situated;

                b. Certification of this case as a collective action pursuant to 29 U.S.C. § 216(b);

                c. Authorization for the prompt issuance of notice to all those similarly situated,

                       apprising them of the pendency of this action and providing them with the

                       opportunity to assert timely FLSA claims by filing individual consent forms;

                d. A finding that the Defendants were not permitted to claim a tip credit.

                e. Judgment against Defendants for an amount equal to the improper pooling

                       reductions made to each employee, which caused their earnings to fall below

                       the appropriate and then applicable Florida minimum wage.



                                                   9
Case 1:19-cv-23406-UU Document 1 Entered on FLSD Docket 08/14/2019 Page 10 of 10



             f. A finding that Defendants’ violations of the FLSA are willful;

             g. An amount equal to Plaintiff’s and the FLSA Collective’s damages as

                liquidated damages;

                                   Demand for Jury Trial

                    Plaintiff demands a jury trial of all issues so triable.

                            Dated this 14th day of August, 2019.

                                           Respectfully,
                                           MKRS Law, PL.
                                           Attorneys for Plaintiff,
                                           201 Alhambra Circle, Suite 802
                                           Coral Gables, FL 33134
                                           Tel. (305) 446-5228
                                           Fax    (305) 446-7110


                                           By: /s/ Sergio R. Casiano, Jr.
                                                   Sergio R. Casiano, Jr., Esq.
                                                   Fla. Bar No.: 457302
                                                   sergioc@mkrs.com




                                              10
